DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. (US 2007/0092184) in view of Andoh et al. (US 2003/0105246).
Regarding independent claim 1, Hama et al. (‘184) teaches in figure 1a and the corresponding text, an optical fiber module, comprising: an optical fiber (7) containing a glass component; and a ferrule (1) which is tubular in shape and covers an outer circumferential surface in an end portion of the optical fiber, wherein the outer circumferential surface of the optical fiber and an inner circumferential surface of the ferrule are bonded by a silicone resin.
Hama (‘184) does not teach the silicone resin containing siloxane bonds at cross-linking points.

Hence, it would have been obvious before the filing date of the claimed invention to use the silicone resin of Andoh in place of the resin in Hama for the purpose of improving heat resistance, transparency, water resistance, and mechanical properties.

Regarding claim 2, Andoh (‘246) teaches the cross-linking points of the silicone resin are composed of only the siloxane bonds.  
The reason for combining is the same as for claim 1 above.

Regarding claim 3, Andoh (‘246) teaches the silicone resin contains no carbon-carbon bond in main chains.  
The reason for combining is the same as for claim 1 above.

Regarding claim 4, Hama (‘184) teaches the optical fiber and the ferrule have end surfaces flush with each other.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. (US 2007/0092184) in view of Andoh et al. (US 2003/0105246) as applied to claims 1-4 above, and further in view of McLaurin et al. (US 2019/0097722).

Further regarding claim 5, McLaurin (‘722) teaches throughout the text a lighting device with a fiber module comprised of, in part, a wavelength converter which converts the laser light guided by the optical fiber module into light having a different wavelength for the purpose of improving the illumination, brightness, and image of the lighting device.
Hence, it would have been obvious before the filing date of the claimed invention to use the wavelength converter of McLaurin in the device of Hama and Andoh for the purpose of improving the illumination, brightness, and image of the lighting device.

Regarding claim 6, McLaurin (‘722) teaches a combining lens which converges the laser light to an end surface of the optical fiber.  
The reason for combining is the same as for claim 5 above.


Regarding claim 7, McLaurin (‘722) teaches an optical feedback sensor which detects light returning through the optical fiber module out of the light radiated by the wavelength converter.  
The reason for combining is the same as for claim 5 above.


The reason for combining is the same as for claim 5 above.
Allowable Subject Matter
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither shows nor suggest a method of manufacturing an optical fiber module including an optical fiber containing a glass component, and a ferrule which is tubular in shape and covers an outer circumferential surface in an end portion of the optical fiber, the method comprising: filling a liquid silicone resin having polymer carbons between the outer circumferential surface of the optical fiber and an inner circumferential surface of the ferrule; curing the liquid silicone resin by heating at a temperature of 1401C or higher; and polishing an end surface of the optical fiber and an end surface of the ferrule simultaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879